March 11, 2008 FOR IMMEDIATE RELEASE RAYMOND JAMES FINANCIAL, INC. BOARD OF DIRECTORS AUTHORIZES REPURCHASE OF COMPANY’S STOCK ST. PETERSBURG, Fla. – Raymond James Financial announced today that its board of directors authorized an additional $75 million for repurchases of the company’s common stock at the discretion of the Board’s Share Repurchase Committee. From February 15, 2008, through today, the company has reacquired over 2.5 million shares of its common stock at an average price of $22.66 per share. These purchases, combined with previous share repurchase activity, have effectively exhausted the board’s previous $75 million authorization from May 2004. Raymond James Financial (NYSE-RJF) is a Florida-based diversified holding company providing financial services to individuals, corporations and municipalities through its subsidiary companies. Its three principalwholly owned broker/dealers (Raymond James & Associates, Raymond James Financial Services and Raymond James Ltd.) and Raymond James Investment Services Limited, a majority-owned independent contractor subsidiary in the United Kingdom, have a total of more than 4,770 financial advisors serving approximately 1.6 million accounts in 2,200 locations throughout the
